Dismissed and Memorandum Opinion filed November 13, 2014.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-14-00759-CR

                    GUSTAVO MENDIZABAL, Appellant

                                        V.
                       THE STATE OF TEXAS, Appellee

                   On Appeal from the 183rd District Court
                           Harris County, Texas
                       Trial Court Cause No. 1427470

                 MEMORANDUM                      OPINION


      Appellant entered a guilty plea to injury to an elderly person. In accordance
with the terms of a plea bargain agreement with the State, the trial court sentenced
appellant on September 3, 2014, to confinement for two years in the Institutional
Division of the Texas Department of Criminal Justice. Appellant filed a pro se
notice of appeal. We dismiss the appeal.
      The trial court entered a certification of the defendant’s right to appeal in
which the court certified that this is a plea bargain case, and the defendant has no
right of appeal. See Tex. R. App. P. 25.2(a)(2). The trial court’s certification is
included in the record on appeal. See Tex. R. App. P. 25.2(d). The record supports
the trial court’s certification. See Dears v. State, 154 S.W.3d 610, 615 (Tex. Crim.
App. 2005).

      Accordingly, we dismiss the appeal.



                                     PER CURIAM



Panel consists of Justices Boyce, Jamison and Donovan.

Do Not Publish – Tex. R. App. P. 47.2(b)




                                         2